EXHIBIT 21.1



Subsidiaries of the Registrant



Entity

State of Formation

2010 Union L.P.

WA

AHC Acquisitions, Inc.

DE

AHC Bayside, Inc.

DE

AHC Beaverton SPE, LLC

DE

AHC Borrower I, Inc.

DE

AHC Capital, Inc.

DE

AHC Exchange Corporation

DE

AHC Galloway SPE, LLC

DE

AHC Kansas II, Inc.

DE

AHC Lakeland SPE, LLC

DE

AHC Niagara, LLC

DE

AHC Properties, Inc.

DE

AHC Purchaser Holding, Inc.

DE

AHC Trailside, Inc.

DE

ALI Elderly Living I, Inc.

DE

ALI Elderly Living II, Inc.

DE

ALI Elderly Living III, Inc.

DE

ALI Palmer Ranch East, Inc.

DE

ALS Canada, Inc.

DE

ALS Financing II, Inc.

DE

ALS Financing, Inc.

KS

ALS Holdings, Inc.

DE

ALS Kansas, Inc.

DE

ALS Kenosha, Inc.

DE

ALS Leasing, Inc.

DE

ALS National SPE I, Inc.

DE

ALS National SPE II, Inc.

DE

ALS National SPE III, Inc.

DE

ALS National, Inc.

DE

ALS North America, Inc.

DE

ALS West, Inc.

DE

ALS Wisconsin Holdings, Inc.

DE

ALS-Clare Bridge, Inc.

DE

ALS-Crossings, Inc.

DE

ALS-Jacksonville, L.P.

FL

ALS-Olathe I, Inc.

DE

ALS-Silverwood, Inc.

DE

ALS-Sparks Holding, Inc.

DE

ALS-Stonefield, Inc.

DE

ALS-Venture I, Inc.

DE

ALS-Venture II, Inc.

DE

ALS-West, Inc.

DE

ALS-Wovenhearts Minnesota, Inc.

DE

ALS-Wovenhearts, Inc.

DE

ALS-Wynwood, Inc.

DE

Alternative Living Services - Midwest, Inc.

MI

Alternative Living Services - New York, Inc.

DE

Alternative Living Services Home Care, Inc.

NY

Assisted Living Properties, Inc.

KS

BCI Construction, Inc.

KS

BCINC, Inc.

KS

Clare Bridge Cottage of Florence L.P.

DE

Clare Bridge Cottage of Lakeland L.P.

DE

Clare Bridge Cottage of Lebanon L.P.

DE

Clare Bridge Cottage of Lynchburg L.P.

DE

Clare Bridge Cottage of Topeka L.P.

DE

Clare Bridge of Adams II L.P.

DE

Clare Bridge of Beaverton L.P.

DE

Clare Bridge of Corona L.P.

DE

Clare Bridge of Everett L.P.

DE

Clare Bridge of Gainesville LLC

DE

Clare Bridge of Galloway L.P.

DE

Clare Bridge of Glendale L.P.

DE

Clare Bridge of Leawood L.P.

DE

Clare Bridge of Lynnwood L.P.

DE

Clare Bridge of Oro Valley L.P.

DE

Clare Bridge of Salem LLC

DE

Clare Bridge of Silverdale L.P.

DE

Clare Bridge of Southern Pines L.P.

DE

Clare Bridge of Tempe L.P.

DE

Clare Bridge of Tequesta L.P.

DE

Clare Bridge of Troutdale L.P.

DE

Clare Bridge of Wichita L.P.

DE

Clare Bridge of Wilmington L.P.

DE

Clare Bridge of Winston-Salem, LLC

NC

Clinton Brookside Drive, LLC

NY

Covenant Housing Corporation

KS

Coventry Corporation, Inc.

KS

Crossings International Corporation

WA

Crossings Management, Inc.

WA

Crossings of Colorado Springs L.P.

DE

Crossings of Pueblo L.P.

DE

Crossings of Twin Falls L.P.

DE

Crystal Health Services, LLC

DE

Dover Development, L.P.



Glastonbury Fairway Crossing, LLC

NY

Heartland Retirement Services, Inc.

WI

Ithaca Bundy Road, LLC

NY

Ithaca Trumansburg Road, LLC

NY

Marsh/Tihart Limited Partnership

MI

Niagara Land Holding, LLC

NY

Niagara Nash Road, LLC

NY

Niagara SC Wheatfield, LLC

NY

Pomacy Corporation

DE

Rockland Veterans Memorial Drive, LLC

NY

Rosebery Development LLC

IN

Sterling Cottage of Austintown LLC

DE

Sterling Cottage of Hagerstown I L.P.

DE

Sterling Cottage of Jeffersonville I L.P.

DE

Sterling Cottage of LaCrosse L.P.

DE

Sterling Cottage of Michigan City I L.P.

DE

Sterling Cottage of Muncie I L.P.

DE

Sterling Cottage of New Philadelphia I L.P.

DE

Sterling Cottage of Oklahoma City LLC

DE

Sterling Cottage of Valparaiso I L.P.

DE

Sterling Cottage of Vero Beach LLC

DE

Sterling Cottage of Winter Haven LLC

DE

Sterling of Beavercreek

DE

Sterling House of Bloomington II L.P.

DE



--------------------------------------------------------------------------------


Sterling House of Hagerstown II L.P.

DE

Sterling House of Jeffersonville LLC

DE

Sterling House of Kokomo L.P.

DE

Sterling of Marion/Alliance LLC

DE

Sterling of Sun City LLC

DE

Sterling House of Muncie LLC

DE

Sterling House of Portage LLC

DE

Sterling House of Richmond LLC

DE

Sterling of Valparaiso LLC

DE

Third Party Investors I, LLC

DE

Wiltshire Development LLC

IN

Wovencare Systems, Inc.

WI

WovenHearts of Blaine L.P.

DE

WovenHearts of Inver Grove Heights L.P.

DE

WovenHearts of LaCrosse L.P.

DE

Wynwood of Adams L.P.

DE

Wynwood of Appleton L.P.

DE

Wynwood of Galloway L.P.

DE

Wynwood of Harden Ranch L.P.

DE

Wynwood of Pin Oak II L.P.

DE

 